          Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :

                         v.                        :            CRIMINAL NO. 19-666

 BRANDON J. FISHER                                 :


                   GOVERNMENT’S CHANGE OF PLEA MEMORANDUM

I.      INTRODUCTION

                  Defendant Brandon J. Fisher is charged in an indictment with seven counts of

mail fraud, in violation of 18 U.S.C. § 1341 (Counts 1 through 7), and six counts of aggravated

identity theft, in violation of 18 U.S.C. § 1028A (Counts 8 through 13). The charges arise from

evidence that the defendant devised and executed a scheme to defraud individuals who hired him

to repair their bad credit and a scheme to defraud a credit bureau by making false claims of

identity theft.

II.     ENTRY OF GUILTY PLEA

                  The defendant intends to plead guilty to all 13 charges, pursuant to a plea

agreement with the government, a unsigned copy of which is enclosed with this memorandum. A

change of plea hearing has been scheduled for Wednesday, July 1, 2020, at 1 p.m.




                                                       1
          Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 2 of 7




III.     ESSENTIAL ELEMENTS OF THE OFFENSES

       18 U.S.C. § 1341 (mail fraud)
       To obtain a conviction for mail fraud under 18 U.S.C. § 1341, the government would
have to prove that the defendant:
       (1)     Knowingly devised a scheme to defraud or to obtain money or property by
               materially false or fraudulent pretenses, representations or promises, or wilfully
               participated in such a scheme with knowledge of its fraudulent nature;
       (2)     Acted with intent to defraud; and
       (3)     In advancing, furthering, or carrying out the scheme, used the mails or caused the
               mails to be used.

      18 U.S.C. § 1028A (aggravated identity theft)
      To obtain a conviction for aggravated identity theft under 18 U.S.C. § 1028A, the
government would have to prove that a defendant:
      (1)    Knowingly used the means of identification of another person;
      (2)    Did so without lawful authority and knowing that the other person was an actual
             person; and
      (3)    Did so during and in relation to a violation of a felony enumerated in 18 U.S.C.
             § 1028A(c).

       Among the felonies enumerated in Section 1028A(c)(5) are “any provision contained in
chapter 63 (relating to mail, bank, and wire fraud).” 18 U.S.C. § 1343 is contained in Chapter 63


IV.      MAXIMUM PENALTIES

         The defendant could be sentenced to the following statutory maximum and mandatory

minimum sentences: Counts 1 through 7, mail fraud, 20 years imprisonment, 3 years supervised

release, a $250,000 fine, and a $100 statutory assessment per count; Counts 8 through 13,

aggravated identity theft, a mandatory minimum of 2 years imprisonment, one count of which

must be served consecutively to any other sentence other than a different aggravated identity

theft sentence, 1 year supervised release, a $250,000 fine, and a $100 statutory assessment per

count.

         Total Maximum Sentence is: 152 years’ imprisonment, 2 years’ mandatory minimum

imprisonment, a 3-year period of supervised release, a $3,250,000 fine, and a $1,300 special

                                                2
          Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 3 of 7




assessment. Full restitution of as much as $1,283,315 shall be ordered. Forfeiture of all

proceeds from the offense also may be ordered. When supervised release is revoked, the original

term of imprisonment may be increased by up to 3 years on Counts 1 through 7, and 1 year on

each of Counts 8 through 13.

V.     FACTUAL BASIS FOR THE PLEA

               If the case were to proceed to trial, the government would introduce competent

evidence which would establish the following:

               From at least October 28, 2016, until at least December 19, 2018, defendant

Brandon J. Fisher devised and executed a scheme to defraud hundreds of people into paying his

company, New Beginnings 1 on 1 (“New Beginnings”), to repair their bad credit, when all that

New Beginnings actually did on behalf of its customers was to submit fraudulent claims to

Experian PLC (“Experian”) that the customers had been victims of identity theft and had not

actually incurred the debts listed on their credit reports.

               Experian is one of three major consumer credit reporting agencies, also known as

credit bureaus, in the United States, the others being Equifax and TransUnion. Like Equifax and

TransUnion, Experian collected and maintained consumer credit information and sold that

information to other businesses in the form of credit reports. Experian also assigned credit

ratings to consumers, based on the consumers’ history of incurring and repaying debt: consumers

with records of repaying their debts were given higher credit ratings than consumers with records

of not repaying their debts. At all times relevant to this indictment, Experian’s business

practices were governed by the Fair Credit Reporting Act (FCRA), which entitles individual

consumers to know what information is contained in their credit reports and to dispute


                                                   3
         Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 4 of 7




information that they believe is inaccurate. The FCRA also provides protections for individuals

who suspect they have been or may soon become victims of identity theft. Such individuals can

report the alleged identity theft to the credit bureau and dispute one or more of the debts

identified on their credit reports. Experian had a policy that required any consumer who

submitted a claim of identity theft to support such a claim with either a valid police report, a

Federal Trade Commission (“FTC”) identity theft report, or some equivalent document.

               In October 2016, defendant Fisher, a resident of the Eastern District of

Pennsylvania, opened New Beginnings in Philadelphia and marketed it as a credit repair

company that could help customers get “negative items” deleted from their credit reports. For

more than two years, Fisher and New Beginnings employees acting at Fisher’s direction

submitted false claims of identity theft to Experian on behalf of hundreds of New Beginnings

customers in a fraudulent attempt to have debts removed from those customers’ credit reports.

Fisher supported these false claims of identity theft by providing and directing others to provide

Experian with phony police reports, fake FTC identity theft reports, forged notarized affidavits,

and other fraudulent documentation that were designed to make it appear like the New

Beginnings customers had filled out official complaints of identity theft. Fisher also provided

and caused his employees to provide Experian with personal identifying information of New

Beginnings customers, such as their names, dates of birth, and social security numbers. Fisher

also fraudulently disputed some of the debts on his own credit report at Experian and transmitted

to Experian a phony police report and other false documentation in support of his fraudulent

challenges to those debts.




                                                  4
          Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 5 of 7




                  In total, Fisher submitted and caused others to submit fraudulent claims of

identity theft to Experian on behalf of approximately 290 different New Beginnings customers,

plus himself. These fraudulent claims challenged a total of approximately 1,314 different debts

that had been reported to Experian from various data furnishers across the United States of

America. The fraudulently challenged debts had a total value of approximately $2,922,396.

Experian denied some of the challenges but ultimately deleted approximately $1,174,585 of that

fraudulently disputed debt from New Beginnings customers’ credit reports.

                  Fisher charged New Beginnings customers fees that typically ranged from $600 to

$1,000, depending on the amount of each customer’s debt. These customers paid Fisher to use

legitimate methods to repair their credit and did not know that he had used fraudulent means to

increase their credit scores. In total, Fisher defrauded New Beginnings customers out of at least

$108,730 by falsely representing that he legitimately could get negative items deleted from their

credit reports.

                  To further the scheme, Fisher knowingly caused at least seven transmissions by

United States mail and private and commercial documents, each of which is described separately

in Counts 1 through 7 of the indictment: namely,

 COUNT       DATE                     DESCRIPTION
 1           August 17, 2017          Claim disputing debts on the credit report of S.N.
 2           October 1, 2017          Claim disputing debts on the credit report of Brandon Fisher
 3           October 10, 2017         Claim disputing debts on the credit report of M.B.
 4           December 13, 2017        Claim disputing debts on the credit report of K.B.
 5           March 8, 2018            Claim disputing debts on the credit report of K.L.
 6           March 8, 2018            Claim disputing debts on the credit report of M.N.
 7           March 11, 2018           Claim disputing debts on the credit report of S.C.




                                                   5
         Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 6 of 7




               The individuals whose initials are represented in Count 1 and Counts 3 through 7

were customers of New Beginnings, and Fisher knew that each one was a real person. On the

dates listed above, Fisher knowingly and without lawful authority possessed and used the

personal identifying information of these individuals – that is, their names, dates of birth, and

social security numbers – during and in relation to his mail fraud.




                                              Respectfully submitted,
                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              /s/ Mark B. Dubnoff
                                              MARK B. DUBNOFF
                                              Assistant United States Attorney




                                                  6
         Case 2:19-cr-00666-GAM Document 18 Filed 07/01/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the foregoing Government’s

Change of Plea Memorandum was served by email upon:


Perry de Marco, Jr.
Law Offices of Perry de Marco Jr.
Perry de Marco, Jr. ESQ.
200 West Baltimore Ave
Suite 101
Media Pa, 19063



Date: June 29, 2020                                /s/ Mark B. Dubnoff
                                                   MARK B. DUBNOFF




                                               7
